Frankum, Presiding Judge.
This case was docketed in this court on February 15, 1967. The enumeration of errors was filed on March 6, 1967, nineteen days thereafter. Under the provisions of Rule 13 (a) and Rule 15 (a) of this court, the enumeration of errors should have been filed no later than February 27, 1967, since the tenth day from the date *552of docketing the case fell on Saturday, February 25, 1967. Therefore the appeal was not perfected, and the motion of appellees to dismiss the same must be granted.

Deen and Quillian, JJ., concur.

Submitted April 5, 1967
Decided April 14, 1967.
John L. Bespess, James B. Venable, for appellant.
Harvey & Bhodes, Leonard W. Bhodes, for appellees.

Appeal dismissed.